In an action by a real-estate broker against the three executors of a will, all of whom had duly qualified, to recover commissions alleged to be due by reason of the breach of a contract between the plaintiff and the executors, in the absence of evidence that one of the executors entered into the alleged agreement or ratified it by accepting the benefit of the plaintiff's services with the knowledge of all the *Page 150 
material facts, the grant of a nonsuit was not error. Where more than one executor qualifies, all shall join in making contracts binding upon the estate. Code, § 113-1504; Hewlett
v. Almand, 29 Ga. App. 392 (4) (115 S.E. 501); Tennessee Chemical Co. v. Jones, 171 Ga. 150 (154 S.E. 791). There was no evidence showing that one of the executors entered into the contract, or knew that either of the other two had done so, or knew that the plaintiff had rendered valuable services under it. The court did not err in granting the nonsuit. It is not necessary to pass upon any of the other questions raised.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                         DECIDED MARCH 3, 1945.